DETAILED ACTION
This office action is in response to amendments filed on 06/01/2021. Claims 1, 3-4, and 7-8 are pending. Claims 2 and 5-6 have been canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3-4, and 7-8 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a) determining a period T of the cogging torque for each said at least two brushless electric motors, the period T determined by a relationship T=360°/Na, where Na=NpxNs/GCD, Na being a number of alignments, Np being a number of magnetic poles, Ns being a number of slots, and GCD being a greatest common divisor between Ns and Np.”
	Regarding Claims 3-4 depend on claim 1, therefore are allowable.
Regarding Claim 7, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a) determining a period T of the cogging torque for each said at least two brushless electric motors, the period T determined by a relationship T=360°/Na, where Na=NpxNs/GCD, Na being a number of alignments, Np being a number of magnetic poles, Ns being a number of slots, and GCD being a greatest common divisor between Ns and Np.”
Claim 8, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a) determining a period T of the cogging torque for each said at least two brushless electric motors, the period T determined by a relationship T=360°/Na, where Na=NpxNs/GCD, Na being a number of alignments, Np being a number of magnetic poles, Ns being a number of slots, and GCD being a greatest common divisor between Ns and Np.”
	The closest prior art is Li et al US 20150375824 A1 teaches the initial position of the stator relative to the rotor of each motor is shifted in sequence by a 360/m/n-degree mechanical angle, where m is the least common multiple of the number of magnetic poles and the number of 
winding slots of the motor, and n is the number of motors.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846